 Case: 4:19-cv-02850-SNLJ Doc. #: 15 Filed: 07/08/20 Page: 1 of 2 PageID #: 2281




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

 SHERRY SIMPHER,                              )
                                              )
                                              )
             Plaintiff,                       )
                                              )
       vs.                                    )   Case No. 4:19cv2850 SNLJ
                                              )
 ANDREW SAUL,                                 )
 Commissioner of Social Security,             )
                                              )
             Defendants.                      )

                             MEMORANDUM and ORDER

       Plaintiff filed this Social Security appeal on October 21, 2019. In responding to

plaintiffs brief, the defendant Commissioner determined that the matter should be

reversed and remanded and filed a motion to remand [# 14]. The defendant requests "that

the Court enter a final judgment pursuant to Rule 58 of the Federal Rules of Civil

Procedure reversing the decision of the ALJ and remanding this case to the

Commissioner under sentence four of 42 U.S.C. § 405(g)." On remand, the

Commissioner will reevaluate the opinion ofBassam Malo, M.D., and proceed as

necessary in the sequential evaluation process. Plaintiff has not responded to the motion.

       Sentence four of 42 U.S.C. § 405(g) states that "[t]he court shall have power to

enter, upon the pleadings and transcript of the record, a judgment affirming, modifying,

or reversing the decision of the Commissioner of Social Security, with or without

remanding the cause for a rehearing." In order for the Court to properly remand a case to

the Commissioner pursuant to sentence four, the Court must enter an order either
Case: 4:19-cv-02850-SNLJ Doc. #: 15 Filed: 07/08/20 Page: 2 of 2 PageID #: 2282




affirming, modifying, or reversing the Commissioner's decision. See Brown v. Barnhart,

282 F.3d 580, 581 (8th Cir. 2002).

         It is appropriate to reverse and remand this case in order to permit the

Commissioner to take further action as requested in his motion.



         Accordingly,

         IT IS HEREBY ORDERED that defendant's motion for remand is GRANTED

[#14].

         IT IS FURTHER ORDERED that the decision of the Commission be reversed

and this cause be remanded for further proceedings pursuant to sentence four of 42 U.S.C.

§ 405(g) for those reasons set forth in this Memorandum and Order.



         Dated thisJ.t'day of July, 2020.


                                               STEPNN.LrMBAUGH, JR.
                                               UNITED STATES DISTRICT JUDGE




                                               2
